U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54205 HXT HOLDINGS, INC. (Name of Registrant in its Charter) Delaware 20-2188353 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) NO. 5 FLOOR 6, BLOCK A, SKYWORTH BLDG.HI-TECH INDUSTRIAL PARK, NANSHAN DISTRICT SHENZHENP.R.CHINA518057 (Address of Principal Executive Offices) Issuer's Telephone Number: 406-282-3188 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. YesNo X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,"accelerated filer"and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company _X_ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX As of May 13, we had666,241 shares of common stock, par value $.001 per share issued andoutstanding. PART I. FINANCIAL INFORMATION HXT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS March 31,2011 September 30,2010 CURRENT ASSETS: Cash & cash equivalents $ $ Accounts receivable, net Inventory Other receivable Advances to suppliers - Deposits - -　 Total current assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS, NET 　 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable & accrued expenses $ $ Payroll payable Unearned revenue Related party payable - Total current liabilities STOCKHOLDERS' DEFICIT: Preferred stock, $0.001 par value; Authorized shares 1,000,000, none issued and outstanding - - Common stock, $0.001 par value; Authorized shares 60,000,000, 29,910,000 shares issued and 666,241 outstanding as of March 31, 2010 29,910,000 shares issued and 666,241 outstanding as of September 30, 2010 Additional paid in capital Treasury stock ) ) Statutory reserve Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' deficit -190,834 -98,253 TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 HXT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the six month periods ended March 31 For the three month periods ended March 31 Net revenues $ Cost of revenue Gross profit Operating expenses Selling expenses General and administrative expenses Research & development expenses Total operating expenses Income (loss)from operations ) ) ) Non-operating income (expense): Interest expense - Interest income 93 59 Gain (loss) on sale of property ) - - Technology subsidy - Value added tax refund - Loss on sale of property - - Other income 8 Other expense ) Total non-operating income Net Income (Loss) -90,587 -109,763 Foreign currency translation gain (loss) ) 20 ) 6 Comprehensive Income/(Loss) $
